April 27, 2011 Transmitted by Fax and Federal Express ITEX Corporation Board of Directors 3326 160th Avenue SE Suite 100 Bellevue, WA 98008 Attention: Secretary Re: Shareholder Demand Letter Dear Board of Directors, This letter will advise you that David Polonitza, a record owner of 200 shares and the direct beneficial owner of 128,640 (inclusive of the 200 shares owned of record) of common stock, par value $0.01 per share (the "Common Stock"), of ITEX Corporation, a Nevada corporation (the "Company"), which represents approximately 3.56% of the Common Stock outstanding. Mr. Polonitza, is also a member of the Polonitza Group, and in that capacity may be deemed to be the indirect beneficial owner of the 515,608 shares (the "Shares") of Common Stock held in the aggregate, which represents approximately 14.3% of the outstanding Common Stock (3,000 shares held by Rahul Pagidipati, 175,781 shares held by Pagidipati Family, LP, 13,300 shares held by Deviah and Rudrama Pagidipati, 71,645 shares held by Kirk Anderson, 6,000 shares held by Paul Kim, 12,460 shares held by
